Exhibit 10.3

 

THIS SECURITY AND THE SHARES OF COMMON STOCK WHICH MAY BE PURCHASED UPON THE
EXERCISE OF THIS SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), AND SUCH SECURITIES MAY NOT BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION AND
REGISTRATION UNDER APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION THEREFROM
UNDER THE ACT AND THE RULES AND REGULATIONS THEREUNDER AND SUCH APPLICABLE STATE
SECURITIES LAWS.

 

WARRANT TO PURCHASE
SHARES OF

COMMON STOCK OF
XPLORE TECHNOLOGIES CORP.

 

No.: W0509-

 

Number of Warrant Shares: 5,000,000

 

 

 

Date of Issuance: May 29, 2009

 

 

 

FOR VALUE RECEIVED, subject to the provisions hereinafter set forth, the
undersigned, Xplore Technologies Corp., a corporation incorporated under the
laws of the State of Delaware (together with its successors and assigns, the
“Issuer”), hereby certifies that Philip Sassower and Susan Sassower or their
registered assigns are entitled to subscribe for and purchase, during the period
specified in this Warrant, up to 5,000,000 shares of Common Stock of the duly
authorized, validly issued, fully paid and nonassessable shares of Common Stock
of the Issuer, at an exercise price per share equal to the Warrant Price then in
effect, subject, however, to the provisions and upon the terms and conditions
hereinafter set forth.

 

This Warrant is issued pursuant to the terms of a Letter of Credit Reimbursement
and Compensation Agreement among the Issuer and, Philip Sassower and Susan
Sassower.

 

Capitalized terms used in this Warrant and not otherwise defined herein shall
have the respective meanings specified in Section 8 hereof.

 

1.                                       Expiration Date. This Warrant shall
expire at 5:00 p.m. (Austin, Texas time) on May 29, 2012 (the “Expiration
Date”).  On the Expiration Date, all rights of the Holder to purchase Common
Stock pursuant to this Warrant shall immediately terminate.

 

2.                                       Method of Exercise; Issuance of New
Warrant; Transfer and Exchange.

 

(a)                                  Time of Exercise.  The purchase rights
represented by this Warrant may be exercised by the Holder, in whole or in part,
at any time prior to the Expiration Date.

 

(b)                                 Method of Exercise.  The Holder hereof may
exercise this Warrant, in whole or in part, by the surrender of this Warrant,
with the exercise form in the form attached hereto as Exhibit A, duly executed,
at the principal office of the Issuer, and by the payment to the Issuer of an
amount of consideration therefor equal to the Warrant Price in effect on the
date of such exercise multiplied by the number of Warrant Shares with respect to
which this Warrant is

 

--------------------------------------------------------------------------------


 

then being exercised. Payment may be made by (i) certified check payable to the
Issuer’s order or (ii) wire transfer of funds to the Issuer.

 

(c)                                  Net Issue Election.  The Holder may elect
to receive, without the payment by the Holder of any additional consideration,
shares equal to the value of this Warrant or any portion hereof by the surrender
of this Warrant or such portion, together with a duly executed notice of
exercise in the form attached hereto as Exhibit B, at the principal office of
the Issuer.  Thereupon, the Issuer shall issue to the Holder such number of
shares of Common Stock as is computed using the following formula:

 

X =

Y (A-B)

 

 

A

 

 

Where

 

X =                             the number of shares of Common Stock to be
issued to the Holder pursuant to this Section 2(c).

 

Y =                              the number of shares of Common Stock covered by
this Warrant in respect of which the net issue election is made pursuant to this
Section 2(c).

 

A =                            the Per Share Market Value one share of Common
Stock as at the time the net issue election is made pursuant to this Section
2(c).

 

B =                              the Exercise Price in effect under this Warrant
at the time the net issue election is made pursuant to this Section 2(c).

 

(d)                                 Issuance of Common Stock Certificates.  In
the event of any exercise of the rights represented by this Warrant in
accordance with and subject to the terms and conditions hereof, (i) certificates
for the Warrant Shares so purchased shall be dated the date of such exercise and
delivered to the Holder hereof within a reasonable time, not exceeding five
Trading Days after such exercise, and the Holder hereof shall be deemed for all
purposes to be the Holder of the Warrant Shares so purchased as of the date of
such exercise, and (ii) unless this Warrant has expired, a new Warrant
representing the number of Warrant Shares, if any, with respect to which this
Warrant shall not then have been exercised shall also be issued to the Holder
hereof at the Issuer’s expense within such time.

 

(e)                                  Transferability of Warrant.  Subject to
Section 2(f), this Warrant may be transferred by a Holder without the consent of
the Issuer, subject to applicable law and the right of the Issuer to require
that the transferee be an “accredited investor” as defined in Rule 501(a)
promulgated under the Securities Act. If transferred pursuant to this paragraph
and subject to the provisions of subsection (f) of this Section 2, this Warrant
may be transferred on the books of the Issuer by the Holder hereof, upon
surrender of this Warrant at the principal office of the Issuer, properly
endorsed by the Holder executing an assignment in the form attached hereto. This
Warrant is exchangeable at the principal office of the Issuer for Warrants for
the purchase of the same aggregate number of Warrant Shares.

 

2

--------------------------------------------------------------------------------


 

(f)                                    Compliance with Securities Laws.

 

(i)                                     The Holder of this Warrant, by
acceptance hereof, acknowledges that this Warrant is being acquired by the
Holder as principal and solely for the Holder’s own account and not as a nominee
for any other party, and for investment, and that the Holder will not offer,
sell, pledge or otherwise dispose of this Warrant except pursuant to an
effective registration statement under the Securities Act, or an opinion of
counsel in a form reasonably satisfactory to the Issuer that such registration
is not required under the Securities Act, and in accordance with the rules and
regulations of all applicable securities laws.

 

(ii)                                  The Holder acknowledges and agrees that it
will comply with all applicable stock exchange or quotation system rules and any
applicable securities legislation, orders, rules or policy statements concerning
the purchase of Warrant Shares. All certificates representing Warrant Shares
issued upon exercise hereof shall be stamped or imprinted with a legend in
substantially the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN OPINION OF
COUNSEL IN A FORM REASONABLY SATISFACTORY TO THE CORPORATION THAT REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT AND IN COMPLIANCE WITH ALL APPLICABLE
STATE SECURITIES LAWS.

 

3.                                       Shares Fully Paid; Covenants; Loss of
Warrants.

 

(a)                                  Shares Fully Paid.  The Issuer represents,
warrants, covenants and agrees that all Warrant Shares which may be issued upon
the exercise of this Warrant in accordance with the terms hereof will, at the
time of issuance, be duly authorized, validly issued, fully paid and
non-assessable and free from all taxes, liens and charges created by Issuer. The
Issuer further covenants and agrees that during the period within which this
Warrant may be exercised, the Issuer will at all times have authorized and
reserved for the purpose of the issue upon exercise of this Warrant a sufficient
number of shares of Common Stock to provide for the exercise of this Warrant.

 

(b)                                 Covenants.  The Issuer shall not by any
action including, without limitation, amending the Articles of the Issuer, or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such actions as may be reasonably necessary or appropriate
to protect the rights of the Holder hereof against dilution (but only to the
extent specifically provided in Section 4 hereof) or impairment. Without
limiting the generality of the foregoing, the Issuer will (i) take all such
action as may be reasonably necessary in order that the Issuer may validly and
legally issue fully paid and nonassessable shares of Common Stock, free and
clear of any liens, claims, encumbrances and restrictions

 

3

--------------------------------------------------------------------------------


 

(other than such restrictions as are expressly set forth herein and subject to
applicable securities laws) upon the exercise of this Warrant; and (ii) use its
reasonable best efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof as may be
reasonably necessary to enable the Issuer to perform its obligations under this
Warrant.

 

(c)                                  Loss, Theft, Destruction of Warrants.  Upon
receipt of evidence reasonably satisfactory to the Issuer of the ownership of
and the loss, theft, destruction or mutilation of any Warrant and, in the case
of any such loss, theft or destruction, upon receipt of indemnity or security
reasonably satisfactory to the Issuer or, in the case of any such mutilation,
upon surrender and cancellation of such Warrant, the Issuer will make and
deliver, in lieu of such lost, stolen, destroyed or mutilated Warrant, a new
Warrant of like tenor and representing the right to purchase the same number of
shares of Common Stock.

 

4.                                       Adjustment of Warrant Price.  The
Warrant Price and kind of Securities purchasable upon the exercise of this
Warrant shall be subject to adjustment from time to time upon the happening of
certain events as follows:

 

(a)                                  Recapitalization; Reorganization;
Reclassification; Consolidation; Merger or Sale.

 

(i)                                     In case the Issuer at any time prior to
the Expiration Date shall do any of the following (each, a “Triggering Event”): 
(A) consolidate with or merge into any other Person and the Issuer shall not be
the continuing or surviving corporation of such consolidation or merger, or (B)
permit any other Person to consolidate with or merge into the Issuer and the
Issuer shall be the continuing or surviving Person but, in connection with such
consolidation or merger, any Capital Stock of the Issuer shall be changed into
or exchanged for Securities of any other Person or cash or any other property,
or (C) transfer, sell or otherwise dispose all or substantially all of its
properties or assets to any other Person, then, and in the case of each such
Triggering Event, proper provision shall be made so that, upon the basis and the
terms and in the manner provided in this Warrant, the Holder of this Warrant
shall be entitled, upon the exercise hereof at any time after the consummation
of such Triggering Event, to the extent this Warrant is not exercised prior to
such Triggering Event, to receive, and shall accept, at the Warrant Price in
effect at the time immediately prior to the consummation of such Triggering
Event in lieu of the shares of Common Stock issuable upon such exercise of this
Warrant prior to such Triggering Event, the Securities, cash and property to
which such Holder would have been entitled upon the consummation of such
Triggering Event if such Holder had exercised the rights represented by this
Warrant immediately prior thereto, subject to adjustments and increases
(subsequent to such corporate action) as nearly equivalent as possible to the
adjustments provided for in this Section 4.

 

(ii)                                  Notwithstanding anything contained in this
Warrant to the contrary, the Issuer will not, at any time prior to the
Expiration Date, effect any Triggering Event (other than a merger involving the
Issuer and one or more of its wholly-owned subsidiaries), unless, prior to the
consummation thereof, each Person (other than the Issuer) which as a result of
such Triggering Event may be required to deliver any Securities, cash or
property upon the

 

4

--------------------------------------------------------------------------------


 

exercise of this Warrant as provided herein shall assume, by written instrument
delivered to, and reasonably satisfactory to, the Holder, (A) the obligations of
the Issuer under this Warrant (and if the Issuer shall survive the consummation
of such Triggering Event, such assumption shall be in addition to, and shall not
release the Issuer from, any continuing obligations of the Issuer under this
Warrant) and (B) the obligation to deliver to such Holder such Securities, cash
or property as in accordance with the foregoing provisions of this subsection
(a).

 

(b)                                 Subdivision or Consolidation of Common
Stock.  If the Issuer, at any time prior to the Expiration Date, shall subdivide
or consolidate the outstanding shares of Common Stock (A) in case of subdivision
of shares, the Warrant Price shall be proportionately reduced (as at the
effective date of such subdivision) to reflect the increase in the total number
of shares of Common Stock outstanding as a result of such subdivision, or (B) in
the case of a consolidation of the outstanding shares of Common Stock, the
Warrant Price shall be proportionately increased (as at the effective date of
such consolidation) to reflect the reduction in the total number of shares of
Common Stock outstanding as a result of such consolidation.

 

(c)                                  Certain Dividends and Distributions.  If
the Issuer, at any time prior to the Expiration Date, shall:

 

(i)                                     Stock Dividends.  Pay a stock dividend
in, or make any other distribution to its holders of Common Stock, the Warrant
Price shall be adjusted, as at the date of such payment or other distribution,
to that price determined by multiplying the Warrant Price in effect immediately
prior to such payment or other distribution, by a fraction (1) the numerator of
which shall be the total number of shares of Common Stock outstanding
immediately prior to such dividend or distribution, and (2) the denominator of
which shall be the total number of shares of Common Stock outstanding
immediately after such dividend or distribution (plus in the event that the
Issuer paid cash for fractional shares, the number of additional shares which
would have been outstanding had the Issuer issued fractional shares in
connection with said dividends); or

 

(ii)                                  Other Dividends.  Pay a cash dividend on,
or make any distribution of its assets upon or with respect to (including, but
not limited to, a distribution of its property as a dividend in liquidation or
partial liquidation or by way of return of capital), the Common Stock (other
than as described in clause (i) of this subsection (c)), then on the record date
for such payment or distribution, this Warrant shall represent a right to
acquire upon exercise, in addition to the number of Warrant Shares under this
Warrant, and without payment of any additional consideration therefor, the
amount of such dividend or additional stock or other Securities or property of
the Issuer to which such Holder would have been entitled upon such date if such
Holder had exercised this Warrant immediately prior thereto.

 

(d)                                 Adjustment of Warrant Price Upon Issuance of
Additional Common Stock. If the Issuer, at any time prior to the Expiration
Date, shall issue Additional Common Stock at a price per share, or with an
exercise price or conversion price (as the case may be), lower than the Warrant
Price in effect at such time, then the Warrant Price shall be reduced,
concurrently with such issue, to a price (calculated to the nearest
one-hundredth of a cent) determined in accordance with the following formula:

 

5

--------------------------------------------------------------------------------


 

WP2 = (WP1 * (A + B)) / (A + C)

 

For purposes of the foregoing formula, the following definitions shall apply:

 

(A)                              “WP2” shall mean the Warrant Price in effect
immediately after such issue of Additional Common Stock;

 

(B)                                “WP1” shall mean the Warrant Price in effect
immediately prior to such issue of Additional Common Stock;

 

(C)                                “A” shall mean the number of shares of Common
Stock outstanding immediately prior to such issue of Additional Common Stock
(treating for this purpose as outstanding all shares of Common Stock issuable
upon conversion or exchange of all Convertible Securities outstanding
immediately prior to such issue);

 

(D)                               “B” shall mean the number of shares of Common
Stock that would have been issued if such Additional Common Stock had been
issued at a price per share equal to WP1; and

 

(E)                                 “C” shall mean the number of such Additional
Common Stock issued in such transaction.

 

(e)                                  Outstanding Common Stock. With respect to
the making of adjustments in the Warrant Price, the number of shares of Common
Stock at any time outstanding shall not include any shares thereof then directly
or indirectly owned or held by or for the account of the Issuer or any of its
Subsidiaries.

 

(f)                                    Other Action Affecting the Common Stock.
In case the Issuer at any time prior to the Expiration Date shall take any
action affecting its shares of Common Stock, other than an action described in
any of the foregoing subsections (a) through (d) of this Section 4, inclusive,
and the failure to make any adjustment would not fairly protect the purchase
rights represented by this Warrant in accordance with the essential intent and
principle of this Section 4, then, the Warrant Price shall be adjusted in such
manner and at such time as the Board may in good faith determine to be equitable
in the circumstances.

 

(g)                                 Form of Warrant after Adjustments.  The form
of this Warrant need not be changed because of any adjustments in the Warrant
Price or the number and kind of Securities purchasable upon the exercise of this
Warrant.

 

5.                                       Notice of Adjustments.  Whenever the
Warrant Price shall be adjusted pursuant to Section 4 hereof (for purposes of
this Section 5, an “adjustment”), the Issuer shall deliver notice to the Holder
of such adjustment and shall cause its Chief Financial Officer to prepare and
execute a certificate setting forth, in reasonable detail, the event requiring
the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated (including a description of the basis on which the
Board made any determination hereunder), the calculations made in connection
therewith and the Warrant Price after giving effect to such adjustment, and
shall cause copies of such certificate to be delivered to the Holder of this
Warrant promptly after

 

6

--------------------------------------------------------------------------------


 

each adjustment. Any failure of the Chief Financial Officer to deliver such
certificate shall not prejudice the rights of the Holder in connection with the
applicable adjustment. Any dispute between the Issuer and the Holder with
respect to the matters set forth in such certificate shall be determined by the
Issuer’s independent outside auditors or, if they are unable to act, by such
firm of independent chartered accountants as may be selected by the Board, and
any such determination shall be conclusive and binding on the Issuer, the Holder
and the transfer agent for the Common Stock. The firm selected by the Issuer as
provided in the preceding sentence shall be instructed to deliver a written
opinion as to such matters to the Issuer and such Holder within thirty days
after submission to it of such dispute.  The fees and expenses of such
accounting firm shall be borne equally by such Holder and the Issuer.

 

6.                                       Fractional Shares.  No fractional
Warrant Shares will be issued in connection with any exercise hereof, but in
lieu of such fractional shares, the Issuer shall make a cash payment therefor
equal in amount to the product of the applicable fraction multiplied by the Per
Share Market Value then in effect.

 

7.                                       Rules Regarding Calculation of
Adjustment of Warrant Price.

 

(a)                                  No adjustment in the Warrant Price will be
required unless such adjustment would result in a change of at least 1% in the
prevailing Warrant Price; provided, however, that any adjustments which, except
for the provisions of this subsection would otherwise have been required to be
made, will be carried forward and taken into account in any subsequent
adjustment.

 

(b)                                 If the Issuer sets a record date to
determine the holders of Common Stock for the purpose of entitling them to
receive any dividend or distribution or sets a record date to take any other
action and thereafter and before the distribution to such shareholders of any
such dividend or distribution or the taking of any other action, legally
abandons its plan to pay or deliver such dividend or distribution or take such
other action, then no adjustment in the Warrant Price shall be made.

 

8.                                       Definitions.  For the purposes of this
Warrant, the following terms have the following meanings:

 

“Additional Common Stock” means all shares of Common Stock and Convertible
Securities issued by the Issuer prior to the Expiration Date, except (i) the
Warrant Shares, (ii) Common Stock or Convertible Securities issued in connection
with a bona fide business acquisition of or by the Issuer, whether by merger,
consolidation, sale of assets, sale or exchange of stock or otherwise; (iii)
Common Stock (including Common Stock issued upon the conversion or exercise of
Convertible Securities) or Convertible Securities issued  to financial
institutions, other financing sources, or lessors, vendors, suppliers and other
third party service providers in connection with commercial credit arrangements,
equipment financings, supply and materials purchases, third party service
procurement or similar transactions as approved by the Board; (iv) Common Stock
issued pursuant to the exercise of options and warrants outstanding on the date
of issuance of this Warrant; (v) Common Stock issued in a bona fide firm
commitment underwritten public offering, (vi) Common Stock (including Common
Stock issued upon the conversion or exercise of Convertible Securities) or
Convertible Securities issued to joint venture

 

7

--------------------------------------------------------------------------------


 

or strategic partners pursuant to agreements authorized by the Board, (vii)
Common Stock (including Common Stock issued upon the conversion or exercise of
Convertible Securities) or Convertible Securities issued to employees,
consultants, officers or directors of the Issuer pursuant to compensatory stock
purchase or stock option plans, agreements or arrangements approved by the
Board, (viii) Common Stock (including Common Stock issued upon the conversion or
exercise of Convertible Securities) or Convertible Securities issued to
underwriters, brokers, dealers, finders or others in connection with fundraising
(debt or equity) activities, (ix) Common Stock issued upon conversion or
exercise of Convertible Securities outstanding on the date of issuance of this
Warrant, (x) Common Stock issued as dividends on any series of the Issuer’s
preferred stock, whether existing now or in the future, and (xi) Common Stock
issued in connection with a stock dividend or distribution covered by Section
4(c)(i) or (ii).

 

“Articles of the Issuer” means the Certificate of Incorporation and by-laws of
the Issuer as in effect on the date of issuance of this Warrant, and as
hereafter from time to time amended, modified, supplemented or restated in
accordance with the terms hereof and thereof and pursuant to applicable law.

 

“Board” shall mean the Board of Directors of the Issuer.

 

“Business Day” means any day other than Saturday, Sunday or a day on which
chartered banks are closed for business in New York, New York.

 

“Capital Stock” means (i) any and all shares, interests, participations or other
equivalents of or interests in  (however designated) corporate stock, including,
without limitation, shares of preferred stock, (ii) all partnership interests
(whether general or limited) in any Person which is a partnership,  (iii) all
membership interests or limited liability company interests in any limited
liability company, and (iv) all equity or ownership interests in any Person of
any other type.

 

“Common Stock” means the shares of Common Stock, par value $0.001 per share, of
the Issuer and any other shares of Capital Stock into which such stock may
hereafter be changed.

 

“Convertible Securities” means evidences of indebtedness, Capital Stock or other
Securities which are or may be at any time convertible into or exchangeable or
exercisable for shares of Common Stock.  The term “Convertible Security” means
one of the Convertible Securities.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar Federal statute then in effect.

 

“Expiration Date” has the meaning specified in Section 1 hereof.

 

“Governmental Authority” means any governmental, regulatory or self-regulatory
entity, department, body, official, authority, commission, board, agency or
instrumentality, whether Federal, state, provincial or local, and whether
domestic or foreign.

 

8

--------------------------------------------------------------------------------


 

“Holder” mean the Person who shall from time to time own this Warrant.

 

“Issuer” means Xplore Technologies Corp., and its successors.

 

“Person” means an individual, corporation, limited liability company,
partnership, joint stock company, trust, unincorporated organization, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Per Share Market Value” means on any particular date the average of the closing
bid and ask prices on a national securities exchange or quotation system which
on the date of determination constitutes the principal trading market for the
shares of Common Stock.

 

“Securities” means any debt or equity securities of the Issuer, whether now or
hereafter authorized, any instrument convertible into or exchangeable for
Securities or a Security, and any option, warrant or other right to subscribe
for, purchase or acquire any Security.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute then in effect.

 

“Security” means one of the Securities.

 

“Subsidiary” means any corporation a majority of whose outstanding Voting Stock
shall at the time be owned directly or indirectly by the Issuer or by one or
more of its Subsidiaries, or by the Issuer and one or more of its Subsidiaries.

 

“Trading Day” means a day on which the Common Stock is traded on a national
securities exchange or quotation system which on the date of determination
constitutes the principal trading market for the shares of Common Stock.

 

“Triggering Event” has the meaning specified in Section 4(a)(i) hereof.

 

“Voting Stock”, as applied to the Capital Stock of any corporation, means
Capital Stock of any class or classes (however designated) having ordinary
voting power for the election of a majority of the members of the Board of
Directors (or other governing body) of such corporation, other than Capital
Stock having such power only by reason of the happening of a contingency.

 

“Warrant Price” means $0.10 per share.

 

“Warrant Shares” means shares of Common Stock issuable upon exercise of this
Warrant or any portion thereof, as the case may be, issued pursuant to the terms
hereof, or otherwise issuable pursuant to any other warrants of like tenor
issued pursuant to the provisions of hereof.

 

9

--------------------------------------------------------------------------------


 

9.             Other Notices.  In case at any time:

 

(A)     the Issuer shall make any distributions to the holders of Common Stock;
or

 

(B)     the Issuer shall authorize the granting to all holders of its Common
Stock of rights to subscribe for or purchase any shares of Common Stock of any
class or of any Convertible Securities or other rights; or

 

(C)     there shall be any reclassification of the Capital Stock of the Issuer;
or

 

(D)     there shall be any (i) consolidation or merger involving the Issuer or
(ii) sale, transfer or other disposition of all or substantially all of the
Issuer’s property, assets or business (except a merger or other reorganization
in which the Issuer shall be the surviving corporation and its Common Stock
shall continue to be outstanding and unchanged and except a consolidation,
merger, sale, transfer or other disposition involving a wholly-owned
Subsidiary); or

 

(E)     there shall be a voluntary or involuntary dissolution, liquidation or
winding-up of the Issuer or any partial liquidation of the Issuer or
distribution to holders of Common Stock;

 

then, in each of such cases, the Issuer shall give written notice to the Holder
of the date on which (i) the books of the Issuer shall close or a record shall
be taken for such dividend, distribution or subscription rights or (ii) such
reorganization, reclassification, consolidation, merger, disposition,
dissolution, liquidation or winding-up, as the case may be, shall take place. 
Such notice also shall specify the date as of which the holders of Common Stock
of record shall participate in such dividend, distribution or subscription
rights, or shall be entitled to exchange their certificates for Common Stock,
for securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, disposition, dissolution, liquidation
or winding-up, as the case may be.  Such notice shall be given at least twenty
days prior to the action in question and not less than twenty days prior to the
record date or the date on which the Issuer’s transfer books are closed in
respect thereto.

 

10.           Amendment and Waiver.  Any term, covenant, agreement or condition
in this Warrant may be amended, or compliance therewith may be waived (either
generally or in a particular instance and either retroactively or
prospectively), by a written instrument or written instruments executed by the
Issuer and the Holder.

 

11.           Governing Law.  THIS WARRANT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE WITHOUT
REGARDS TO ITS CONFLICT OF LAW PRINCIPLES.  THE HOLDER HEREBY IRREVOCABLY
CONSENTS TO THE JURISDICTION AND VENUE OF ANY COURT WITHIN THE STATE OF
DELAWARE, IN CONNECTION WITH ANY MATTER BASED UPON OR ARISING OUT OF THIS
WARRANT OR THE MATTERS CONTEMPLATED HEREIN, AND

 

10

--------------------------------------------------------------------------------


 

AGREES THAT PROCESS MAY BE SERVED UPON THE HOLDER IN ANY MANNER AUTHORIZED BY
THE LAWS OF THE STATE OF DELAWARE FOR SUCH PERSONS.

 

12.           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earlier of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified for notice prior to 5:00 p.m., (Austin,
Texas time), on a Business Day, (ii) the Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified for notice later than 5:00 p.m., (Austin,
Texas time), on any date and earlier than 11:59 p.m., (Austin, Texas time), on
such date, (iii) the Business Day following the date of mailing, if sent by
nationally recognized overnight courier service, (iv) five (5) days following
the date of mailing, if sent by registered or certified mail (postage prepaid
return receipt requested), or (v) actual receipt by the party to whom such
notice is required to be given.  The addresses for such communications shall be
with respect to the Holder of this Warrant or of Warrant Shares issued pursuant
hereto, addressed to such Holder at its last known address or facsimile number
appearing on the books of the Issuer maintained for such purposes, or with
respect to the Issuer, addressed to:

 

Xplore Technologies Corp.

14000 Summit Drive, Suite 900

Austin, Texas 78728

Attention: Michael J. Rapisand

Facsimile: (512) 336-7791

 

13.           Remedies.  The Issuer stipulates that the remedies at law of the
Holder of this Warrant in the event of any default or threatened default by the
Issuer in the performance of or compliance with any of the terms of this Warrant
are not and will not be adequate and that, to the fullest extent permitted by
law, such terms may be specifically enforced by a decree for the specific
performance of any agreement contained herein or by an injunction against a
violation of any of the terms hereof or otherwise.

 

14.           Successors and Assigns.  This Warrant and the rights evidenced
hereby shall inure to the benefit of and be binding upon the successors and
assigns of the Issuer, the Holder hereof and (to the extent provided herein) the
Holders of Warrant Shares issued pursuant hereto, and shall be enforceable by
any such Holder or Holder of Warrant Shares.

 

15.           Modification and Severability.  If, in any action before any court
or agency legally empowered to enforce any provision contained herein, any
provision hereof is found to be unenforceable, then such provision shall be
deemed modified to the extent necessary to make it enforceable by such court or
agency.  If any such provision is not enforceable as set forth in the preceding
sentence, the unenforceability of such provision shall not affect the other
provisions of this Warrant, but this Warrant shall be construed as if such
unenforceable provision had never been contained herein.

 

11

--------------------------------------------------------------------------------


 

16.           Headings.  The headings of the Sections of this Warrant are for
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer has executed this Warrant as of the day and year
first above written.

 

 

 

XPLORE TECHNOLOGIES CORP.

 

 

 

 

 

By:

/s/ Michael J. Rapisand

 

 

Michael J. Rapisand

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Exercise

 

(to be executed by the Holder)

 

The Holder hereby exercises its rights to subscribe for and purchase         
shares of Common Stock as defined in the attached Warrant of XPLORE TECHNOLOGIES
CORP. evidenced by the attached Warrant and herewith makes payment of the
Warrant Price, as defined in the within Warrant, in the amount of
$                     by way of:

 

$                     certified check payable to the Issuer’s order; or

 

$                     wire transfer of funds to the Issuer.

 

Please issue a certificate in the name of the Holder for the shares of Common
Stock in accordance with the instructions given below and issue a replacement
Warrant in the name of the Holder for the unexercised balance, if any, of the
right to purchase Warrant Shares evidenced by the within Warrant which were not
exercised hereby.

 

 

Dated:

 

 

 

 

 

Signature of Holder

 

Instructions for registration of shares

 

Social Security or Employer Identification

Number of Holder:

 

 

 

 

Address of Holder:

 

 

 

 

 

 

Street

 

 

 

 

 

City, State and Zip Code

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NET ISSUE NOTICE OF EXERCISE

 

TO:

 

Xplore Technologies Corp

 

 

14000 Summit Drive, Suite 900

 

 

Austin, Texas 78728

 

 

facsimile number (512) 336-7791

 

 

Attention: Michael Rapisand

 

1.   The undersigned hereby elects to purchase                    shares of
Common Stock as defined in the attached Warrant of XPLORE TECHNOLOGIES CORP.
pursuant to the terms of this Warrant, and hereby elects under Section 2(c) of
this Warrant to surrender the right to purchase                shares of Common
Stock pursuant to this Warrant for a net issue exercise with respect to
                 shares of Common Stock.

 

2.   Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

(Signature)

 

 

 

 

 

Title:

 

 

 

 

 

 

 

(Date)

 

 

 

B-1

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

FOR VALUE RECEIVED,                                    hereby sells, assigns and
transfers unto                                      the within Warrant and all
rights evidenced thereby and does irrevocably constitute and appoint
                          , attorney, to transfer the said Warrant on the books
of the within named corporation.

 

Dated:

Signature:

 

 

 

 

 

Address:

 

 

 

 

 

 

PARTIAL ASSIGNMENT

 

FOR VALUE RECEIVED,                                    hereby sells, assigns and
transfers unto                                      the right to purchase
                   Warrant Shares evidenced by the within Warrant together with
all rights therein, and does irrevocably constitute and appoint
                                      , attorney, to transfer that part of the
said Warrant on the books of the within named corporation.

 

Dated:

Signature:

 

 

 

 

 

Address:

 

 

 

 

 

--------------------------------------------------------------------------------